Citation Nr: 1719742	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  08-06 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating, in excess of 30 percent, for right knee meniscectomy residuals, status post total knee replacement.

2.  Entitlement to an extraschedular rating for right knee meniscectomy residuals, status post total knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from March 1969 through December 1970.  The Veteran has additional periods of service with the Army National Guard.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a July 2007 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Boise, Idaho (hereinafter Agency of Original Jurisdiction ("AOJ")).

In a March 2016 Board decision, the Veteran's claim for an increased rating of his right knee disability was denied.  Thereafter, the Veteran appealed this denial to the Court of Appeals for Veterans Claims ("CAVC/Court").  In a March 2017 Joint Motion for Partial Remand, the Court vacated the Board's March 2016 denial, and remanded the claim back to the Board for further consideration.  Specifically, the parties to the Joint Motion for Partial Remand found the Board erred when it did not provide adequate reasons and bases for the determination that the Veteran was not entitled to a higher schedular evaluation for his right knee disability.  The parties additionally found further discussion of whether the Veteran's disability picture warranted a referral for extraschedular evaluation was requires.  As such, the issues on appeal have been reclassified to reflect the March 2017 Joint Motion for Partial Remand directives.  

Notably, neither the Veteran nor the evidence of record suggests he is unemployable as a result of his service connected right knee disability.  In an October 2016 brief to the Court, the Veteran, through his attorney, did not raise the issue of unemployability and the parties to the March 2017 Joint Motion for Partial Remand did not find error on this matter.  Further review of the evidentiary record shows the Veteran had previously applied for entitlement to a total disability evaluation due to individual unemployability only to subsequently withdraw his claim.  See April 2011 Supplemental Statement of the Case and December 2013 Correspondence; see also July 2008 letter from Veteran's employer stating he was employed from at least 2002 through 2006.  Accordingly, the Board concludes that the issue of entitlement to a total disability evaluation due to individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In reviewing the Veteran's claims file, the Board observes that additional medical records have been added to the Veteran's file since the file was transferred to the Board and have therefore not been initially considered by the RO.  However, the Board finds these medical records are not relevant to the instant appeal and do not warrant a referral to the AOJ.  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran. 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by symptoms of painful motion, clicking, deformity, weakness, instability, swelling, and interference with standing and walking. 

2.  The Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation for his service-connected right knee disability is adequate.

3.  There are no additional symptoms that have not been attributed to a specific service-connected disability, and there is no symptomatology that can only be attributed to the combined effect of multiple service-connected conditions.


CONCLUSIONS OF LAW

1.  After resolving all doubt in the Veteran's favor, the criteria for a rating of 60 percent, but no greater, for a right knee meniscectomy residuals, status post total knee replacement have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5055 (2016).

2.  The criteria have not been met for a referral of an increased disability rating, in excess of 60 percent, for the Veteran's right knee meniscectomy residuals, status post total knee replacement on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including those dated in in October 2006, April 2011, and May 2011, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to VA's duty to assist, the record also reflects that the AOJ has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The evidentiary file contains the Veteran's service treatment records ("STRs"), VA treatment records, records from the Social Security Administration, and all identified and available private treatment records.  For his part, the Veteran has submitted personal statements, letters from his family and friends, and arguments from his representative.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The Veteran was additionally afforded VA examinations in June 2007, October 2011, and May 2015 in connection with the claims addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds these VA examinations and the opinions provided are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, these VA examiners considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, for the increased rating issues on appeal, neither the Veteran, nor his representative, have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Laws and Regulations for Entitlement to an Increased Rating:

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities ("Rating Schedule"), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

Additionally, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

In the instant appeal, the Veteran has appealed the July 2007 Rating Decision, which in pertinent part, continued the Veteran's prior 30 percent disability evaluation for residuals of a right knee meniscectomy, status post total knee replacement, under Diagnostic Code 5259-5055.  Additionally, as noted in the introduction, the veteran was assigned a temporary total disability evaluation from December 10, 2008, with a return to the prior 30 percent disability evaluation beginning on and after February 1, 2010.  Therefore, the Veteran has been previously assigned staged ratings, and the Board must consider whether there have been times during the periods on appeal, where the Veteran's right knee disability has been more severe than at other times.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board's March 2016 decision denied the Veteran's claim for an increased rating, above 30 percent, for his status post right knee meniscectomy under Diagnostic Code 5055, for prosthetic replacement of a knee joint.  Under this Diagnostic Code, a temporary 100 percent disability evaluation is awarded for one year following the implantation of knee prosthesis.  Thereafter, a 30 percent rating is warranted as a minimum rating post-knee replacement.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to DCs 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).   The March 2016 Board decision declined to assign a higher disability rating, in excess of 30 percent, under these codes. 

Subsequently, the parties to the March 2017 Joint Motion determined the Board committed prejudicial error when it did not provide adequate reasons and bases for the March 2016 determination that the Veteran was not entitled to a higher schedular evaluation for his right knee disability.  Specifically, the Joint Motion noted that the Board provided an inadequate statement of reasons or bases for finding that record did not support an increased schedular evaluation under Diagnostic Code 5262, for the Veteran's symptoms of instability, looseness and/or irregularity of the prosthetic joint, and use of a brace.  According to the Joint Motion, these errors prevented the Veteran from understanding the precise basis for the Board's denial of his right knee claim pursuant to these diagnostic codes and precluded effective judicial review.  See Allday v. Brown, 7 Vet. App. 517, 527 (1995).  

After a thorough review of the Veteran's medical records and with consideration of the totality of symptoms alleged and observed, the Board concludes that the Veteran's overall disability picture more closely approximates an increased disability rating, of 60 percent, under Diagnostic Code 5055 throughout the period on appeal.  However, this excludes the period from February 20, 2013 through April 1, 2014, where the Veteran was awarded a temporary total 100 percent disability evaluation for a period of convalescence following his right knee replacement surgery.  

In reaching this conclusion, the Board has taken into consideration the numerous instances within the evidentiary record of right knee instability, weakness, laxity, subluxation, and pain.  See e.g. July 2009 letter from Dr. R.M. documenting that the Veteran has a "great deal of soft tissue laxity;" see also June 2007 VA Examination, documenting painful clicking, malalignment of patella, and inflammation of tendons.   Consideration of the totality of the Veteran's symptoms during this period indicates that the Veteran's overall disability picture more closely approximates a 60 percent disability rating under Diagnostic Code 5055.

By assigning the increased 60 percent disability rating under Diagnostic Code 5055, the Board declines to consider whether the Veteran is entitled to an additional disability evaluation under other applicable codes.  Rather, in assigning the Veteran a 60 percent rating under Diagnostic Code 5055, the Veteran is in receipt of the maximum schedular rating available.  VA regulations, specifically the "amputation rule," provide that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  See 38 C.F.R. §  4.68.  In relation to amputations of the lower extremity, a 60 percent disability rating is assigned if there was an amputation of the thigh, above the knee, at the middle or lower third.  See 38 C.F.R. § 4.71a, DC 5164.  Thus, under the "amputation rule," a 60 percent disability rating is the maximum assignable disability rating for the Veteran's right knee disability.  

The Board is aware the more recent medical evidence indicates the Veteran's overall disability picture has improved.  For example, the Board observes that during the most recent May 2015 VA examination, the Veteran reported "minimal pain and no instability" within his right knee.  Moreover, the Veteran reported he experienced no limitations with either standing or walking, and was "very pleased with the current condition" of his right knee.  However, affording the Veteran all benefit of doubt, the Board will continue the assignment of the increased disability evaluation through the date of this decision to accommodate for the Veteran's reports of symptom flare-ups and periods of exacerbated pain and instability. 

Therefore, affording all benefit of doubt to the Veteran, the Board finds symptoms of severe painful motion and weakness/instability warrant the assignment of an increased, maximum 60 percent disability rating under Diagnostic Code 5055 throughout the period on appeal. To this extent, the Veteran's appeal is granted.  

Governing Laws and Regulations for Entitlement to an Extraschedular Evaluation: 

The Board was directed by the parties to the March 2017 Joint Motion for Remand to further consider and analyze whether the Veteran's right knee disability warrants referral for consideration of an extraschedular evaluation.  

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).   Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  The Board does not find that the longitudinal evidence of record shows such an exceptional disability picture that the available schedular evaluation for the service-connected right knee disability is inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The symptoms of the Veteran's right knee disability, including pain, deformity, numbness, fatigue, loss of motion, weakness, instability, and other factors of functional loss have been fully considered in the rating criteria, to include 38 C.F.R. §§ 4.40, 4.45, 4.59.  Indeed, the Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, deformity, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; deformity; instability of station; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

In an October 2016 brief to the Court, the Veteran, through his attorney, contended that the disability picture from his right knee disability reflects symptoms which are not adequately contemplated by the rating criteria available.  Specifically, these symptoms were identified as an inability to walk for more than a quarter mile without stopping, swelling, numbness in his feet which further causes poor balance and an altered gait, and swelling and inflammation in both his right knee and foot.

However, given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Specifically, the Board finds that the Veteran's symptoms of gait disturbance, fatigue, instability, weakness, and swelling are all addressed by the applicable rating criteria, as described above. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Moreover, 38 C.F.R. § 4.40 addresses normal working movements of the body, lack of coordination, deformity, and "other pathology" such as numbness and balance issues.

Furthermore, the Board finds that any allegation or report of missed time from work due to the Veteran's right knee disability is fully addressed by the assigned schedular criteria.  VA regulations specify that the assignment of a schedular disability evaluation inherently contemplates the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, factors such as requiring periodic medical attention are clearly contemplated in the rating schedule and provided for in the 60 percent disability evaluation assigned. 

Therefore, the Board finds that there are no symptoms associated with the Veteran's service-connected right knee disability that are not addressed in the Rating Schedule, and by the assigned 60 percent evaluation under Diagnostic Code 5055. 

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  

The Veteran is currently service connected for the following disabilities: thoracolumbar degenerative arthritis, rated as 40 percent disabling; total left knee replacement, rated as 30 percent disabling; right knee replacement, rated as 60 percent disabling; radiculopathy of the right lower extremity, rated as 40 percent disabling; radiculopathy of the left lower extremity, rated as 40 percent disabling; post-operative navicular fracture, rated as 10 percent disabling; right shoulder rotator cuff tear, rated as 10 percent disabling; left shoulder rotator cuff tear, rated as 10 percent disabling; traumatic brain injury, rated as 40 percent disabling; major depressive disorder, rated as 70 percent disabling; and tinnitus, rated as 10 percent disabling.  Additionally, the Veteran is service-connected for the following non-compensable disabilities: left lower extremity varicose veins, right lower extremity varicose veins, left lower extremity surgical scars, and right lower extremity surgical scars. His current combined disability evaluation is 100 percent.  The Veteran has further been awarded entitlement to special monthly compensation under 38 U.S.C. 1114, subsection (s) and 38 C.F.R. § 3.350(i) at various intervals for his combined disabilities.  

The Board finds that neither the Veteran nor his representative have identified any other symptom resulting from the combined effect of the Veteran's service-connected disabilities which are not contemplated by in the rating criteria and assigned schedular evaluations for those disabilities.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right knee disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).





	(CONTINUED ON NEXT PAGE)

ORDER

Subject to the provisions governing the award of monetary benefits, an increased disability evaluation of 60 percent for the Veteran's right knee meniscectomy residuals, status post total knee replacement.

Referral on an extraschedular basis under 38 C.F.R. § 3.321(b) for the issue of entitlement to an increased rating for a right knee meniscectomy residuals, status post total knee replacement is denied. 





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


